                                                                   USDC SDNY
 UNITED STATES DISTRICT COURT                                      DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
   ---------------------------------                     X         DOC #:
                                                         :         DATE FILED: 7/9/2021
                                                         :
    UNITED STATES OF AMERICA                             :
                                                         :        ORDER
    - v. -                                               :
                                                         :        1:18-cr-283-GHW
    LOUIS BRAVO,                                         :
                                                         :
                       Defendant.                        :
                                                         :
    ---------------------------------                    X


 GREGORY H. WOODS, United States District Judge:

        On June 30, 2021, Louis Bravo submitted an application requesting a modification of the

terms of his supervised release. Dkt. No. 54. Counsel for the United States is directed to submit a

letter stating the position of the Government and the U.S. Probation Office with respect to the

request no later than July 16, 2021.

        SO ORDERED.

Dated: July 9, 2021
       New York, New York

                                                      ___________________________________
                                                               Gregory H. Woods
                                                            United States District Judge
